DETAILED ACTION

Allowable Subject Matter
Claims 1-4 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Independent claims 1 and 6 each recite a method of treating a nonaqueous electrolyte, prior to the electrolyte being injected into a containing region of a battery, wherein a voltage process is applied to the electrolyte, comprising applying a first voltage, adjusting the voltage gradually from the first voltage to a second voltage, and adjusting the voltage gradually from the second voltage to the first voltage.  
	Morishima, previously applied, is the closest prior art.  This reference teaches a step of applying a voltage to a nonaqueous electrolyte prior to injecting the electrolyte into a battery to remove water impurity (Example 2).  The reference does not teach or fairly suggest the steps of adjusting the voltage gradually from a first voltage to a second voltage, and adjusting the voltage gradually from the second voltage to the first voltage as claimed.  JP 2012-204099 is relevant in that is discloses cycling periodically a voltage applied to a battery in order to remove water from the battery.  Although JP ‘099 shares a common purpose with Morishima, it would not have been obvious to apply the teaching of applying a periodic voltage (that is, cycling the voltage between a first value and a second value, see for example, Fig. 1b, 2b,c, of JP ‘099) to Morishima. The purpose of the “discharging” step of JP ‘099 (that is, the step corresponding to “adjusting the voltage gradually from the second voltage to the first voltage”) is to remove formed gases from the electrodes of JP ‘099 ([0031], [0046]).  In Morishima, the electrolyte is not treated with the voltage process while in contact with the battery electrodes.  Thus, there would be no need to apply a cycling process to Morishima, and as such there is no apparent reason to combine JP ‘099 with Morishima.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 11, 2022